Labauve, J.
The defendant was convicted of manslaughter, and sentenced by the lower court to fifteen years’ imprisonment at hard labor, in the State Penitentiary.
He took this appeal.
The record contains neither bill of exceptions, nor assignment of errors apparent on the face of the record.
Our appellate jurisdiction, in criminal cases, is limited to questions of law alone. These questions must be presented by bill of exceptions or assignments of errors; or the errors be apparent on the face of the record.
*390No counsel has appeared in this court, on the part of the appellant, to suggest any error of law, and we have found none after a careful examination of the record.
Judgment affirmed, with costs.